Citation Nr: 0928012	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-37 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for ear disease.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to service connection for a bilateral foot 
disorder.

10.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

11.  Entitlement to service connection for cramps in legs and 
feet.

12.  Entitlement to service connection for a back disorder.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for high cholesterol.

15.  Entitlement to service connection for a blood clotting 
disorder.  

16.  Entitlement to service connection for arthritis of the 
hands.

17.  Entitlement to service connection for a skin infection 
of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Veteran testified before a Decision Review Officer at the 
RO in June 2007.  A transcript if this proceeding has been 
associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A.  This assistance specifically includes 
obtaining all relevant Social Security Administration (SSA) 
records.  38 U.S.C.A. § 5103A(c)(3).  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993); Baker v. West, 11 Vet. 
App. 163 (1998). 

A review of the file shows that the Veteran submitted an 
application for Social Security disability benefits in 
approximately February 1976 and was in receipt of such 
benefits prior to 1981 and from October 1985 to at least 
1993.  However, neither the decision nor medical records 
underlying this application and award are on file.  These 
records should be obtained.

VA's duty to assist also includes obtaining medical 
examinations or opinions if necessary.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran notes that his military occupational specialty 
was as a lineman which required him to climb poles and trees 
to run lines for communications.  He contends that in June 
1953 he fell out of a pine tree while assigned to the B. Co. 
A103 Hgts 663rd FA Bn in Fort Braggs, North Carolina and 
sustained several injuries, specifically, to his back and 
ears.  Unfortunately, this event has not been verified as the 
Veteran's service treatment records are unavailable.  The RO 
has made several attempts to obtain copies of the Veteran's 
service treatment records, but it appears that these records 
were destroyed in a 1973 fire at the National Personnel 
Records Center.  

After service, the Veteran sought employment as a miner and 
in January 1974 he injured his back in a mining accident.  
Subsequently, the Veteran underwent fusion of the lumbar 
spine in May 1975.  An August 1975 VA examination shows a 
diagnosis of residuals of lumbosacral spine injury, post-
operative fusion and osteoarthritis of the lumbar spine.  An 
August 1976 statement from Dr. J.H., the Veteran's private 
physician, shows that the Veteran was also involved in a 
motor vehicle accident in June 1975 wherein he injured his 
neck.

In a June 2005 statement from Dr. W.A.B., the Veteran's 
private physician, Dr. W.A.B. noted the Veteran's history of 
falling out of a tree during military service after which he 
was hospitalized for three months with a back injury.  Later, 
after discharge from service, the Veteran's strenuous work as 
a miner worsened his back disorder which had never resolved 
from the in-service injury.  Eventually, the Veteran required 
surgery for his back to help with the pain, loss of strength, 
and loss of sensation in his feet.  Dr. W.A.B. also noted 
that the Veteran has been disabled since his surgery in 1972 
and, on examination that day, continued to have next to no 
range of motion in his lumbar spine, absent reflexes in his 
legs, decreased strength in the lower extremities and loss of 
sensation on the medial aspects of both feet.  Dr. W.A.B. 
opined that the Veteran's current deficits and problems all 
directly relate to the Veteran's injury he received in 
service.  

Also, in a March 2008 VA treatment report the Veteran was 
diagnosed with sensorineural hearing loss and tinnitus 
consistent with cochlear pathology and noise exposure 
history.  At that time the Veteran reported a history of 
military and post-military occupational (mining) noise 
exposure.   

Given the above evidence and the uncertainty as to the 
etiology of the Veteran's current low back disorder, hearing 
loss, and tinnitus, on remand he should be afforded 
appropriate VA examinations to resolve these matters.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006.  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Contact the Social Security 
Administration and obtain any 
administrative decisions and all 
medical records used in adjudicating 
the Veteran's February 1976 claim for 
Social Security disability benefits and 
award of Social Security benefits 
beginning in October 1985.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with 
the claims folder.

2.	Make arrangements with the appropriate 
VA medical facility for the appellant 
to be afforded an orthopedic 
examination to determine whether the 
Veteran's current low back disorder is 
related to his military service.  
Specifically, the examiner should give 
an opinion as to whether the Veteran's 
current back disorder was caused by the 
alleged June 1953 injury to the back in 
service.  The claims folder must be 
made available to the examiner for 
review and he/she should be asked to 
address the following question:
	
Is it at least as likely as not that the 
Veteran's current back disorder is 
related to the alleged June 1953 injury 
he sustained to his back in service or 
any other incident of service?  

The examiner should identify the 
information on which he/she based 
their opinion.  The opinion should 
adequately summarize the relevant 
history and clinical findings, and 
provide explanations as to all medical 
conclusions rendered.  The examiner's 
attention is specifically directed to 
the lack of service treatment records, 
post-service records showing injuries 
to the back in January 1974 and June 
1975, and VA treatment records dated 
through November 2005 showing a 
current back disorder.  

3.	Make arrangements with the appropriate 
VA medical facility for the appellant 
to be afforded an audiological 
examination to determine whether the 
Veteran's current hearing loss and 
tinnitus is related to his military 
service.  Specifically, the examiner 
should give an opinion as to whether 
the Veteran's current hearing loss and 
tinnitus was caused by the alleged June 
1953 in-service injury and/or alleged 
in-service noise exposure.  The claims 
folder must be made available to the 
examiner for review and he/she should 
be asked to address the following 
questions:

Is it at least as likely as not that the 
Veteran's current hearing loss and/or 
tinnitus is related to the alleged June 
1953 in-service injury or noise exposure 
in service or any other incident of 
service?

The examiner should identify the 
information on which he/she based their 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  The examiner's 
attention is specifically directed to 
the lack of service treatment records, 
post-service occupational noise 
exposure as a miner, and a March 2008 
VA treatment record showing a diagnosis 
of hearing loss and tinnitus.

4.	Review the record and ensure that the 
above action has been completed.  When 
the AMC/RO is satisfied that the record 
is complete the claim should be 
readjudicated.  If the claim is still 
denied the AMC/RO must furnish the 
claimant and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the claimant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



